PAMCase
      BASSEL 20-43914-mxm13
               STANDING CHAPTER 13Doc 33 Filed
                                   TRUSTEE        02/12/21      Entered 02/12/21 11:00:50           Page 1 of 2
Bar No.01344800
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Phone: (817) 916-4710
Fax: (817) 916-4770

                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION
IN RE:                                                                             CASE NO.: 20-43914-MXM -13


    CARROLL JAMES LEBOUEF III
       2130 SHORELINE DR
       FLOWER MOUND, TX 75022
       SSN/TIN: XXX-XX-5878

   CHALLIS LEE LEBOUEF
      2130 SHORELINE DR
      FLOWER MOUND, TX 75022
      SSN/TIN: XXX-XX-3862
DEBTORS                                                                   HEARING: APRIL 15, 2021 AT 8:30 AM


                                 TRUSTEE'S OBJECTION TO CONFIRMATION

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:
    NOW COMES Pam Bassel Standing Chapter 13 Trustee and files this Trustee 's Objection to Confirmation.
Trustee would respectfully show the Court:
     The Plan fails to meet the feasibility test of 11 U.S. C. Section 1325 (a) (6). Debtors' Plan provides for the
following plan payments:
TO THE TRUSTEE THE SUM OF $500.00 FOR THE FIRST MONTH; $2,300.00 FOR THE NEXT MONTH;
$4,225.00 PER MONTH FOR THE FINAL 58 MONTHS FOR A TOTAL OF $247,850.00 IN 60 MONTHS.

    Debtors' monthly surplus per Schedules I and J is $ -3,227.76. The Plan also is not feasible for the following
reason(s) if any:
    The Plan Base proposed by Debtors of $247,850.00 is insufficient to pay administrative, secured and priority
claims, or to pay the unsecured creditors' pool.
    Debtors failed to meet the requirements of 11 U.S. C. Section 1325(a)(9) because Debtors have not filed all
applicable federal, state, and local tax returns as required by Section 1308. As of the 341 Meeting of Creditors, the
return(s) for the following tax year(s) had not been filed: 2018.

    Debtors failed to meet the requirements of 11 U.S. C. Section 1325(a)(1) because Debtors have not provided
Trustee the most recent federal income tax return as required by Section 521 (e). As of the 341 Meeting of
Creditors, the tax return(s) for the following tax year(s) had not been provided to the Trustee: 2019 .

     The Plan does not meet the requirements of the best interests of creditors test of 11 U.S. C. Section 1325(a)
(4). Debtors have equity in non-exempt property as follows:
     2171 & 2129 SHORELINE DR (RENTAL PROPERTIES) $61,420.91
     8 VEHICLES $24,850
     CAR HAULER $2500
     24' UTILITY TRAILER $2500
     3 BOATS $19,200
     6 ATVS $12,500
     BUSINESS CHECKING ACCOUNT $7.52
     3 SHOTGUNS $1000
     PISTOL 45 ACP $300


                                                                                                       Page 1 of 2
                                                                             TRUSTEE'S OBJECTION TO CONFIRMATION
   Case  20-43914-mxm13 Doc 33 Filed 02/12/21 Entered 02/12/21 11:00:50 Page 2 of 2
   The total equity in non-exempt property is approximately $ 124278.43 but the Plan provides for equity in
non-exempt property of only $122,978.43.

    WHEREFORE, Trustee prays confirmation be DENIED and for general relief.
                                                                Respectfully submitted,
                                                       By:    /s/ Ethan S. Cartwright
                                                              Ethan S. Cartwright, Staff Attorney
                                                              Bar No. 24068273
                                                              PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                              Bar No. 01344800
                                                              7001 Blvd 26, Ste 150
                                                              North Richland Hills, TX 76180
                                                              (817) 916-4710 Phone
                                                              (817) 916-4770 Fax


                                            CERTIFICATE OF SERVICE
    I hereby certify that a true and correct copy of the foregoing was served on or before the date of filing. Service
was accomplished electronically on Debtors' attorney and all parties entitled to electronic notice and by first class
mail on the Debtors and the parties listed below, if any.

                                                       By:    /s/ Ethan S. Cartwright
                                                              Ethan S. Cartwright
     CARROLL JAMES LEBOUEF III
     CHALLIS LEE LEBOUEF
     2130 SHORELINE DR
     FLOWER MOUND, TX 75022




                                                                                                        Page 2 of 2
                                                                              TRUSTEE'S OBJECTION TO CONFIRMATION
